Citation Nr: 0302421	
Decision Date: 02/07/03    Archive Date: 02/19/03

DOCKET NO.  02-08 959	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for schizophrenia, major 
depression.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and family friend


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel


INTRODUCTION

The appellant served on active duty for training from 
January to May 1974.  He also served in the Tennessee Army 
National Guard until March 1990; he had periods of active 
duty for training (ACDUTRA) and inactive duty for training 
(INACDUTRA) between 1974 and 1979 and between 1981 and 1990.    

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2001 rating decision of the 
Nashville, Tennessee, Department of Veterans Affairs (VA) 
Regional Office (RO), which denied service connection for 
schizophrenia, major depression.  

The appellant and a family friend testified at a Travel Board 
hearing before the undersigned, in August 2002.  A copy of 
the transcript is of record.  


FINDINGS OF FACT

1.  The appellant does not have schizophrenia, major 
depression due to disease or injury that was incurred or 
aggravated during active duty or ACDUTRA.

2.  The appellant does not have schizophrenia, major 
depression due to injury that was incurred during INACDUTRA.


CONCLUSIONS OF LAW

1.  Schizophrenia, major depression was not incurred in or 
aggravated by active service or ACDUTRA, and schizophrenia 
may not be presumed to have been incurred in service.  38 
U.S.C.A. §§ 1101, 1110, 1113, 1131, 1132, 5102, 5103, 5103A, 
and 5107 (West 1991 & Supp. 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2002).

2.  Schizophrenia, major depression was not incurred in or 
aggravated by INACDUTRA.  38 U.S.C.A. §§ 101, 106, 1101, 
1110, 1131, 1132, 5102, 5103, 5103A, and 5107 (West 1991 & 
Supp. 2002); 38 C.F.R. §§ 3.6, 3.303, 3.306, 3.307, 3.309 
(2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection 

The veteran claims that service connection is warranted for 
schizophrenia, major depression, due to service.  He related 
that he spent 14 years in the Army National Guard and had no 
desire to leave.  He maintains that his sergeant ridiculed 
him to the point that he did not want to be around people and 
this began the onset of his psychiatric disability.  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service. 38 C.F.R. § 3.303(d).

VA compensation is paid for disability resulting from 
personal injury suffered or disease contracted in line of 
duty, or for aggravation of a preexisting injury suffered or 
disease contracted in line of duty, in the active military, 
naval, or air service.  
38 U.S.C.A. §§ 1110, 1131.

The term "active military, naval, or air service" includes 
active duty; any period of active duty for training during 
which the individual concerned was disabled or died from a 
disease or injury incurred or aggravated in line of duty, and 
any period of inactive duty training during which the 
individual concerned was disabled or died from an injury 
incurred or aggravated in line of duty.  38 U.S.C.A. § 
101(24); 
38 C.F.R. § 3.6(a).  The term "active duty for training" 
includes, inter alia, full time duty in the Armed Forces 
performed by Reserves for training purposes.  
See 38 U.S.C.A. § 101(22)(A).  The term "inactive duty for 
training" means any duty prescribed for Reserves which is not 
full-time (e.g., voluntary training and maintenance duties of 
their assigned units).  See 38 U.S.C.A. § 101(23).

In addition, a number of chronic conditions, including 
schizophrenia, may be presumed to be service connected if 
demonstrated to a compensable degree within one year 
following separation from active, continuous service of 90 
days or more. 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 
C.F.R. §§ 3.307, 3.309.

It follows from this that service connection may be granted 
for disability resulting from disease or injury incurred or 
aggravated while performing ACDUTRA or injury incurred or 
aggravated while performing INACDUTRA. 38 U.S.C.A. §§ 
101(24), 106, 1131.

The appellant served in the Tennessee Army National Guard  
and was discharged general, under honorable conditions in 
March 1990.  He was determined to be an unsatisfactory 
participant.  The available service medical records show no 
findings, treatment or diagnosis, of any psychiatric 
condition.  

In October 1989, the appellant underwent a psychological 
examination in connection with his claim for social security 
disability benefits.  He related that he had "nervous 
problems."  He stated that he could not stand noise around 
him.  He claimed to be bothered by noise for approximately 
one year.  He stated that he had not sought any psychiatric 
treatment and that he was on no medication.  He also related 
that he was in the National Guard for 14 years and was 
discharged because he wanted to get out.  He did not relate 
any connection between his "nervous problems" and his 
National Guard service.  The appellant's ability to reason 
and make occupational, personal, and social adjustments 
appeared to be poor to fair.  His ability to interact with 
people was greatly inhibited by his perceived confusion and 
his failure to communicate.  His intellectual functioning was 
in the borderline intellectual functioning area.  The 
diagnostic impression was depression disorder, not otherwise 
specified, and personality disorder, not otherwise specified 
with avoidant traits.  


In April 1990, the appellant was admitted to the Middle 
Tennessee Mental Health Institute with a deteriorating mental 
health condition for the past year, and was getting worse for 
the last six weeks.  He related he had been medicated for one 
month but had not taken the prescription because he could not 
afford it.  He admitted to auditory and visual hallucinations 
and related that he had quit the National Guard approximately 
one year prior to the hospitalization because of his 
"nerves."  He was hospitalized one week and after receiving 
medication, he began to get better.  The final diagnosis was 
chronic paranoid schizophrenia, with acute exacerbation.  

Mental health records from Columbia Mental Health Center, 
Marshall County Health Center, and Parthenon Pavilion were 
obtained and associated with the claims folder.  These 
records show ongoing treatment for schizophrenia from 
April 1990 to April 1999.  

In defining the phrase "in the active military, naval, or air 
service," the statute clearly distinguishes between disease 
and injury for purposes of entitlement to compensation 
benefits while serving in a Reserve component, depending on 
the nature of that service.  Under the provisions of 38 
U.S.C.A. § 1131, individuals on inactive duty training have 
legal entitlement to service connection only when disability 
results from injury sustained while on such duty; service 
connection is not legally merited when the disability results 
from a disease process.  See Brooks v. Brown, 5 Vet. App. 
484, 487 (1993) (myocardial infarction suffered while 
appellant was on inactive duty training is the result of a 
disease process and is not an injury for purposes of 
entitlement to service connection). As the appellant's 
schizophrenia, major depression is not an injury, service 
connection can not legally be granted for the appellant's 
schizophrenia, major depression based on any incident of 
INACDUTRA.

The United States Court of Appeals for Veterans Claims 
(Court) has held that, in order to prevail on the issue of 
service connection, there must be medical evidence of a (1) 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. App. 
247, 253 (1999).  

In this case, there are no service medical records showing 
findings, treatment, or diagnosis of schizophrenia, major 
depression during active service or ACDUTRA.  The first 
evidence of any mental health condition was in 1989, when the 
appellant underwent psychological evaluation in connection 
with a claim for Social Security Disability benefits.  At 
that time, in October 1989, the appellant indicated that he 
had quit the National Guard because he wanted to get out.  He 
did not associate any of his nervous problems with any of his 
service in the National Guard.  His diagnoses, depression 
disorder, and personality disorder, were not determined to 
have any connection with service.  Additionally, congenital 
or developmental defects or conditions are generally not 
considered to be diseases or injuries within the meaning of 
applicable legislation providing VA disability compensation 
benefits. 38 C.F.R. § 3.303(c).  Furthermore, 38 C.F.R. § 4.9 
indicates that mere congenital or developmental defects, 
absent, displaced or supernumerary parts, refractive error of 
the eye, personality disorder and mental deficiency are not 
diseases or injuries in the meaning of applicable legislation 
for disability compensation purposes.  Therefore, personality 
disorder, even if associated with service, could not be 
considered a disability for VA purposes.  Moreover, the only 
association of schizophrenia, and or major depression with 
service, was the appellant's testimony of such.  In addition 
to the appellant's Travel Board testimony that he became 
nervous as a result of his treatment while in the National 
Guard, he had a family friend testify on his behalf.  
Unfortunately, her testimony, nor the veteran's, was helpful 
in this regard.  The family friend testified that the 
appellant's behavior changed after he returned from Germany.  
She recalled that he did not want to go to his National Guard 
drills prior to Germany; it appears that the only difference 
was that he attended drills prior to Germany and did not 
attend drills after Germany.  However, none of this testimony 
could be related to psychiatric problems.  The appellant, 
during the hearing, disagreed with the family's friend's 
testimony, and she stated that she was not exactly sure of 
the appellant's Germany tour.  Further, the testimony of the 
appellant and his family friend is the only evidence that 
associates the appellant's psychiatric condition with his 
National Guard service.  It is well established that lay 
persons cannot provide testimony when an expert opinion is 
required.  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

Finally, the appellant has only one period of active service 
of 90 days or more which occurred from January to May 1974.  
However, schizophrenia was not diagnosed to a degree of 
10 percent or more within one year of separation from that 
period of service.  In fact, the first diagnosis of 
schizophrenia was upon hospitalization in April 1990.  Based 
on the foregoing, the appellant does not warrant service 
connection for schizophrenia, major depression based on 
active duty, ACDUTRA, or INACDUTRA service.  

II.  VCAA Considerations 

The Board has considered whether VA has met its duties under 
the VCAA, 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 
(West Supp. 2002), which became effective on 
November 9, 2000.  The VCAA redefines VA's duty to assist, 
enhances the duty to notify claimants about information and 
evidence necessary to substantiate a claim, and eliminates 
the requirement that a claim be well grounded.  

The Board concludes that, in this case, VA has substantially 
complied with the duty to assist and the duty to notify 
provisions of the VCAA.  The RO notified the veteran of what 
was needed to complete his application, and what VA would do 
to assist him, by a letter in January 2001.  He was 
specifically notified of the provisions of the VCAA in his 
June 2002 statement of the case.  This notice from the RO 
informed the veteran of what assistance VA would provide, 
what was needed from him, and the time limits associated with 
his claim.  Various notices and communications -- such as the 
rating decision and statement of the case -- have informed 
the veteran of the applicable laws and regulations needed to 
substantiate his claim.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  

The veteran has also had the opportunity to testify at a 
hearing regarding his claim.  He testified at a Travel Board 
hearing in August 2002.  The record does not indicate the 
presence of additional, pertinent records that have not been 
obtained.  Therefore, the Board finds that VA has complied 
with all obligations to inform the veteran of the applicable 
laws and regulations and with all duties to assist the 
veteran in the development of the issues discussed above.  
Thus, a remand for further technical compliance with the 
provisions of the VCAA is not necessary.  


ORDER

Service connection for schizophrenia, major depression, is 
denied.  



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

